Case 1:19-mc-00145-TSC Document 341-1 Filed 12/04/20 Page 1 of 14

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
To: The Honorable Tanya S. Chutkan "CAPITAL CASE"
District Court Judge
District of Columbia

"PENDING EXECUTION DATE DEGEMBER 10, 2020"

et i le tl

 

I, Petitioner Brandon Bernard, (Bernard), pro se, come before this Court with a
pending execution date set for December 10, 2020. Due to my execution date and the long
delays with mail delivery, I plea with this Court to accept and docket the following motion.
I am represented by counsel, to whom I've sent a copy of this motion to, and I would like
for counsel to be able to maintain said representation and be able to file a "corrected"
motion, under the same facts set within the following mation. I have only resorted to filing
this myself because of my situation, and my fear that the following motion might get lost,

or not arrive to counsel in enough time.

I pray for this Court's compassion, and I pray that the Court will see that the

following motion has merit and deserves this Court's attention.

I declare under the penalty of perjury that the foregoing is true and correct.

Executed on Neve ba XO, 2020.

Respectfully submitted,

Sa Y/Y? a)
CP >
Brandon Bernard
91908-080

P.O. BOX 33

Terre Haute, IN. 4/808
Case 1:19-mc-00145-TSC Document 341-1 Filed 12/04/20 Page 2 of 14

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Brandon Bernard,

Plantiff, "CAPTTAL CASE"
Vv

Presidant Donald Trump, "PENDING EXECUTION DATE DECEMBER 10, 2020"
Attorney General Willaim Barr,
Regional Director of the Federal Bureau of Prisons,
Warden T.J. Watson of Terre haute Federal Prison,
and 'John Doe(s)'" involved with the lethal injection

protocol and/or carrying out its process,
Defendants.

 

MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS

 

I, Plaintiff Brandon Bernard, (Bernard), pro se, seek leave to proceed In Forma
Pauperis to file the attached motion for a stay of execution and/or an injunction, without

payment or cost because of my poverty.

I have granted leave to proceed In Forma Pauperis, because of my poverty, in

the folling Circuits and/or Courts;

Fifth Circuit Dist. Court and Court of Appeals,

Seventh Circuit Dist. Court,
and The United States Supreme Court...

The motion to proceed In Forma Pauperis has been granted in all of the above-
mentioned Courts pursuant 18 U.S.C. 3006A(a)(2)(B), and/or 18 U.S.C. 3599(a), and I plea
with this Court to grant this motion under the same statute, for the same reasons accepted

by those Courts.

I declare under the penalty of perjury that the foregoing is true and correct.

Executed on WVevember Qo , 2020.

1 of 2
Case 1:19-mc-00145-TSC Document 341-1 Filed 12/04/20 Page 3 of 14

Respectfully submitted,

Brandon Bernard
91908-080

P.O. BOX 33

Terre haute, IN. 47808

2 of 2
Case 1:19-mc-00145-T BC PocHiment Brerbrdr eA halO4/20 Page 4 of 14

FOR THE DISTRICT OF COLUMBIA

Brandon Bernard,
Plaintiff,
"CAPITAL CASE”

V
"PENDING EXECUTION DATE DECEMBER 10,2020"

President Donald Trump,

Attorney General William Barr,

Regional Director of the Federal Bureau of Prisons,

Warden T.J. Watson of Terre Haute Federal Prison,

and "John Doe(s)" involved with the lethal injection

protocol and/or the carrying out of its process,
Defendants.

 

MOTION TO SEEK LEAVE TO FILE A MOTION FOR A STAY OF EXECUTION AND/OR AN INJUNCTION

 

Plaintiff Brandon Bernard, (''Bernard'') "pro sel", has been giving an execution
date set for December 10, 2020, at the request of President Donald Trump (Trump), Attorney
General William Barr (Barr), and The Justice Department . -(J.D.). Where above-mentioned
defendants have tasked the execution of Benard to be carried out at Terre Haute's Federal
Prison, under the guidance and/or supervision of Warden T.J. Watson (Watson), and "John
Doe(s)'' (John Doe(s)).

For the following reasons set forth in this motion, and due to Barr and the-J.D.
commanding courts to “expedite any appeals and/or litigation filed on behalf of anyone
whom they have set an execution date on. Bernard seeks a stay of execution , and/or

seeks a preliminary or permanent injunction.

Bernard asks for this Court to grant this stay in good faith, pursuant the Fifth
Amendment's demand that was placed upon both prosecutors and court that "[n]Jo person”,
including Bernard, "shall be held to answer for a capital [] crime, 'unless' on a[n].. .
indictment of a Grand Jury", (quoting U.S. Const. amend. V) (emphasis added in relevant
part), and pursuant the Eighth Amendment's demand that Bernard not be subjected to "cruel
1 Bernard has been giving an execution date for December 10, 2020. Due to COVID, the slow

mail service, and the J.D.'s rush to speed up executions. Bernard wants to ensure that
in the "interest of justice" and fundamental fairness, that this motion will be docketed

in time, and that the Court will allow counsel of record to file an amended motion to
correct or change what needs to be changed. All changes being within the context of this

motion only.
Case 1:19-mc-00145-TSC Document 341-1 Filed 12/04/20 Page 5 of 14

and unusual punishment.'' Which ask this Court to determine whether the Fifth Amendment
"prohibits" said defendants from initiating any actions in relation to the lethal injection
protocol; strapping Bernard to the gurney; sticking a needle into Bernard's arm; and
"prohibits" said defendant and John Doe(s) from administering a lethal dose of Pentobarbital
through the tube attached to the needle, and commit what autopsy's deem to be a "homicide."

As Bernard makes clear in this motion, he is not only "ineligable" from being
subjected to actions in relation to the lethal injection protocol. Bernard also shows that
the defendant's are "prohibited" under the Fifth Amendment to carry out an execution against
Bernard, where the defendant's concede that the government omitted the necessary statutory
aggravating factors and capital mens rea- United States v Brandon Bernard, 299 f.3d 467,488-
89 (Sth Cir. 2002). (Gaurt conceding the indictment didn't allege the statutory aggravating
factors or capital mens rea, but finding the error didn't amount to "plain error.'') See
also United States v Brandon Bernard, 762 F.3d 467,482.(5th Cir. 2014). Without which

makes Bernard's execution unconstitutional because such a punishment was never authorized

 

by those who held the sole constitutional power to authorize such a punishment; Bernard's
grand jury. See Smith v United States, 360 U.S. 1,13:(1959) ("The grand jury should have
this information "before it returns a capital charge', otherwise, ‘none should exist under

the indictment. [Because] the Court deprives the defendant of the safeguard of the proper

 

grand jury proceedings as required by the Constitution in capital cases.) (emphasis added).
See also id., at 14. ("In filing the [statutory aggravating factors and capital mens rea]
under the [Notice Of Intent To Seek The Death Penalty], the Government forecloses itself
from seeking the death penalty. The Fifth Amendment .. . would prevent it from reneging
[on what it only asked the grand jury to return the indictment on}. [And] "'the only
possible sentence' would, therefore, be one for a [life sentence or] "lacterm of years.")

(emphasis added).

Moreover, Bernardvhaving to endure a single thought of being executed. Bernard
having to be strapped to a gurney. Bernard having a needle inserted into his his flesh.
AfdcBernard having to feel the effects of Pentobarbetal running through his veins as it
will eventially stop Bernard's heart,iis a "cruel and unusual punishment" and a clear
violation of Bernard's Fifth and Eighth Amendment rights. Because it's unconstitutional to
initiate the lethal injection protocol, and use a lethal dose of pentobarbetal to execute
Bernard when Bernard's grand jury "never" authorized the defendant's to carry out such a

sentence against him.

INTRODUCTION
Case 1:19-mc-00145-TSC Document 341-1 Filed 12/04/20 Page 6 of 14

Both the government and the Fifth Circuit concede that Bernard's indictment; pur-
ported facts; allegations; charges; and the possibility of any punishment sought, omitted
the statutory aggravating factors and capital mens rea for imposition of the death penalty.
Bernard, 299 F.3d at 488-89. See also Bernard, 762 F.3d at 482. Without which, "prohibits"
the defendants from using pentobarbetal or any other drug to execute Bernard. Because

"Tunless' on a[n] . . . indictment of a Grand Jury", then "[n]Jo person", including Bernard,
"shall be held to answer for a capital [] crime; pentobarbetal. (quoting U.S. Const.

amend. V) (emphasis added).

Despite the government and the Fifth Circuit depriving Bernard of the safegard
of the proper grand jury proceedings, and then creating a structural error by constructively
amending Bernard's indictment at trial by presenting proof of the statutory aggravators
that were omitted from Bernard's indictment, Both the government and the Fifth Circuit
aes

concede that the error took place, but that the "error didn't amount to 'plain error.
Bernard, 299 F.3d at 488-89.

First, the Fifth Amendment of the constitution itself "prohibits' the defendants
from initiating and/or carrying out any actions in relation to the lethal injection pro-
tocol, and then makes bernard "ineligeble" to 'be held to answer for a capital'[sentence
of death]. Because "'unless' on a[n] .-:...«indictment of a ‘Grand Jury'", then "[n]o
person", including Bernard, "shall be held to answer for a capital [] crime." See Kesavan,
The three tiers of FederaliLaw, 100 N.W. U. L. Rev. 1479, 1499, n.99 (2006) ("It is unnec-
essary for the Constitution to specify that 'it is superior to other law because it is
higher law made by We the People - and the only such law.'"').

 

Second, neither does the Fifth Amendment, in its use of the word "unless", nor
any Supreme court precedent case law allow room for the government nor the Fifth Circuit
to speculate, guess, or even infer what the Grand Jury would've done in situations where
they were never asked to make such a decision from the indictment submitted to them.
Because the Constitution specifically identifies the controlling authority as the "Grand
Jury." It does not give any indication that the government nor any Court can possess
the power of a grand jury. And neither does it give the government nor the Fifth circuit
the ability to speculate that evidence introduced at trial can justify such a violation.
See «United States v Dionisio, 410 U.S. 1, 16-17 (1973) (Holding that an indictment of
a grand jury "presupposes an investigative body "acting independently of either prosecuting
attorney or judge.'") (emphasis added); see also Vasquez v Hillery, 474 U.S. 254,263
(1986) (Holding that only "[t]Jhe grand jury [decides to] charge a greater offense or
Case 1:19-mc-00145-TSC Document 341-1 Filed 12/04/20 Page 7 of 14

a lesser offense; numerous counts or a single count; and perhaps most significant of
all, 'a capital offense or a noncapital offense ---all on the basis of the same facts.'"').

(emphasis added).

Third, if the prosecutor; the indictment's draftsman, wasn't satisfied with the
parameters within which they confined their indictment; charges and punishment to, they
were under no obligation to sign the return and could've refiled a superseding indictment
for what all they wanted to charge. See United States v Batchelder, 442 U.S. 114,124
(1979) ("Whether to prosecutor and what charge to file or bring before the grand jury
are decisions that generally rest in the prosecutor's description."). But once the prosecu-
tor signed Bernard return, it is a "''settled rule in the Federal Courts’ that ‘an indict-
ment may not be amended except by resubmission to the grand jury.''’ Russell v United
States, 369 U.S. 749,770 (citing ex parte Bain, 121 U.S. 1 (1887)) (internal citation
omitted) (emphasis added).

Fourth, if this was a "State case'' and the prosecutor did as they have done in
Bernard's case; bypassing the grand jury and submitting the "neccessary" statutory aggra-
vating factors to enhance Bernard's case to a capital one in the "Government's Notice
Of Intent To Seek:The Death penalty". Which would make the Notice Of Intent To Seek The
Death Penalty the functional eqivalent of the "States" Bill of Particulars. Then Bernard
could be held to answer for a capital crime, and going forward with his execution would
be constitutional. Because "no ‘federal right to a grand jury exists in State.prosecutions'",
because "it does not require 'the States' to observe the fifth Amendment provisions for
presentment or ‘indictment by a grand jury.'" Alexander v Louisiana, 405 U.S. 625,633
(1972).

Bernard's case is Federal, and therefore the Constitution's demand that "[n]o
person", including Bernard, "shall be held to answer for a capital [] crime", prohibits
the defendants from initiating the lethal injection protocol and makes Bernard ineligeble
for the defendant's to use Pentobarbital on him when his indictment failed to charge
the "necessary" statutory aggravating factors and capital mens rea. Which are required

Eor imposition of the death penalty.

Fifth, the violation is clearly structural because it "“affectled] the framework
within which [Bernard's] trial proceed{ed], rather than it being simply an error in the
trial process itself." Arizona v Fulminante, 499 U.S. 279,309-10 (1991). because Bernard's

 

Cty § . .
oma ee) Oe CG Sea See iee, maf Desa =
od Bi 7 Ope ie Feit mel Oe a : }
Case 1:19-mc-00145-TSC Document 341-1 Filed 12/04/20 Page 8 of 14

arraignment, defense counsel, defense counsel's strategy, the motion's filed by counsel,
the jury questionnaires, the jury members, and Bernard's trial all functioned under a

capital scheme when they were all suppose to operate in a noncapital nature.

Lastly, Bernard having ot think about being put to death with Pentobarbital.
Bernard having to be strapped to a gurney. bernard having a needle stuck into his flesh.
And the defendant's using Pentobarbital as a means of taking Bernard's life is the truest

essence of what has been deemed a "cruel and unusual punishment." (collecting cases).

Pentobarbital has been adopted by the defendants as the new drug of choice to
carry out executions. But Pentobarbital, as held by the Justice department is reserved
for prisoner's who have received the "death penalty". Which makes the protocol challengable
under Bernard's Fifth Amendment right to not "be held to answer for a capital [] crime",
(quoting u.S. Const. amend. V). Because such a sentence and carrying that sentence out
was never authorized by Bernard's grand jury. And because Bernard's grand jury never
authorized Bernard to be eligible for a capital crime, nor that such a sentence be carried
out.by the defendants. The defendant's must show that executing Bernard, whose grand
jury never authorized such a punishment, isn't subjecting Bernard to what can be seen

as a "cruel and unusual punishment.'

A stay and/or injunction is clearly warranted under the circumstances presented
here. Where a substantial part of the events giving rise to the claims made herein was
structured in Washington DC; at the urging of Presedent Donald Trump; structured by Attorney
General William Barr; and then tasked to be carried out at Terre haute, Indiana's federal
Pgison under the supervision and/or guidance of T.J. Watson and John Doe(s). Where Bernard
can demonstrate either that he is entitled to a stay as a matter of right, see Barefoot
v Estelle, 463 U.S. 880,888 (1983), superseded on other grounds by 28 U.S.C. 2253(c),
or that he should receive a stay as a matter of equity, Hill v McDonough, 547 U.S. 573,584
(2006). Where a "substantial legal issue'' exists when there are ''substantial grounds
upon which relief 'might be granted'" to Bernard, Id, at 895, that Bernard "can ma{ke]

a strong showing that he is likely to succeed on the merits," that Bernard "will be irrep-
arably injured absent a stay", that the "issuance of the stay will [not] substantially
injure the other parties interested in the proceeding", and that "the public interest"
favors a stay. Nken v Holder, 556.U.S. 418,434 (2009).

JURISDICTION
Bernard invokes this Court's jurisdiction pursuant 28 U.S.C. 1331, in that it

5
Case 1:19-mc-00145-TSC Document 341-1 Filed 12/04/20 Page 9 of 14

arises under the constitution and laws of the united states, see Bivens v Six unknown
Agents, 403 U.S. 388, 390-97 (1971), in that it seeks to secure prospective, equitable
relief directly under the Constitution, specifically the Fifth and eighth Amendments;
under 28 U.S.C. 2201(a), in that one purpose of this action is to secure preliminary

and permanent injunctive relief under 28 U.S.C. 2202; in that another purpose of this
action is to secure declaratory relief. Furthermore, judicial review of the agency action
at issue is authorized by the APA, 5 U.S.C. 702, 704, and 706, and this Court has venue
under 28 U.S.C. 1391(b)(2).

ARGUMENT

 

BERNARD CANNOT "BE HELD TO ANSWER FOR A CAPITAL CRIME" PURSUANT THE
THE SAFEGUARDS SET FORTH IN THE FIFTH AMENDMENT'S INDICIMENT CLAUSE

To be "sufficient", Bernard's "indictment 'must contain [] the elements of the off-
ense charged.'" Hamling v United States, 418 U.S. 87,117 (1974) (emphasis added). Where
this is rooted in a command that is placed upon both prosecutors and courts, through
the Constitution's Fifth Amendment text, commanding that "[n]Jo person", including Bernard,
"shall be held to answer for a capital [] crime, ‘unless' on a[n] . . . indictment of
a Grand Jury." With the Founder's intentional use of the word "unless" in the Fifth Amend-
ment's text essentionally warning both the prosecutors and courts that "'unless' [ijn
a(n] indictment of a Grand Jury", then "[n]o person," especially Bernard, "shall be held

to answer for a capital [] crime.'' (emphasis added).

In the present case, neither the prosecutor nor the Fifth Circuit. would take

heed to the Fifth Amendment's warning, as both the government and the Fifth Circuit concede
that Bernard's indictment did not contain all of the elements of the offense charged.
Because the government failed to allege in Bernard's indictment the mental.state the

' government intended to prove at trial and sentencing under 18 U.S.C. 3592(c)(8), and
because they also failed to allege in Bernard's indictment what statutory aggravating
factors the government intended to prve at Bernard's trial and sentencing under 18 U.S.C.
3592(c)(6) and (9). Which prohibited Bernard's proceedings and the possibility of punish-

ment from being capital in nature and effect.

Yet, after Bernard's indictment was returned by his grand jury, and after the
prosecutor signed the retun, the government would present for the first time 18 U.S.C.
3592(c)(8) and 3592(c)(6) and (9) in the government's Notice Of Intent, To Seek The Death

Penalty. Where both would "opperate as the functional equivalent of "an element of a
Case 1:19-mc-00145-TSC Document 341-1 Filed 12/04/20 Page 10 of 14

greater offense.'"' Ring v Arizona, 536 U.S. 584,609 (2000) (quoting Apprendi _v New Jersey,
530 U.S. 466,494 (2000)), when they both constructively amended Bernard's grand-jury-
approved-non-capital-case to proceed to trial within the framework of one that was capital

in nature and effect, and would result in Bernard having to "answer for a capital []

crime", that Bernard's indictment and the Fifth Amendemt prohibits. Thus, demanding that

the aggravating factors that were omitted from Bernard's indictment and later used to enhance
Bernard's proceedings and punishment, "must appear in the indictment." jones v United States
526 U.S. 227,243 n.6 (1999) (emphasis added).

To justify tpholding such a serious and clear constitutional violation that has
resulted in Bernard being "held to answer for a capital [] crime’; death by lethal injection,
at the request and actions -of the defedants.The government :suggests and the Fifth Circuit
has hitched its reasoning on the conclusion that is based on "overwhelming evidence."

United States v Bernard, 762 F.3d 467, 482-83 (2014). See Costello v United States , 350
U.S. 359, 362-63 (1956) ("No case has been cited, ‘nor have we been able to find any
furnishing an authorization for looking into and revising the judgment of the grand jury
upon the evidence.'") (emphasis added). Because Bernard's grand jury is a "constitutional
fixture 'in its own right'", United States v Chanen, 549 F.2d 1306,1312 (CA() (quoting

Nixon v Sirica, 159 U.S. App. D.C: 58, 70, n.54 (1973)), (emphasis added), ''no judge’
presides to monitor its proceedings, ‘it deliberates in secret,’ and ‘may dertermine alone
thecourse of its inquiry,’ Calandra, 414 U.S. at 343 (emphasis added), and "Li]f it lies
within the province of a court to change the charging part of an indictment 'to suit its

own notions of what it ought to have been,' or ‘what the grand jury would have ''probably
have made it" if their attention has been called to suggested changes, '
ance which the common law attaches to an indictment 'by a grand jury', as a prerequisite
to a prisoner's trial for a crime, and without which the Constitution says 'no person
shall be held to answer,' may be frittered away until its value is almost destroyed."

ex parte Bain, 121 U.S. at 10. (emphasis added). Which is why the Founders, through the
Constition, gave sole authority and descrection to "a Grand Jury", (quoting U.S. Const.
amend. V), and never once gave any indication that that descrection, power, nor authority

 

the great import-

can be allocated to a prosecutor nor judge, at any time, or at a later date.

Then, both the government and the Fifth Circuit have justified upholding Bernard's
unconstitutional sentence of death, and now seeks his execution, by suggesting that because
the government would come "after the grand jury returned its indictment and the prosecutor
signed the return'', that because they set forth the ommited statutory aggravating factors

and capital mens rea in the government's "Notice Of Intent To Seek The Death Penalty",

7
Case 1:19-mc-00145-TSC Document 341-1 Filed 12/04/20 Page 11 of 14

that such a Late and unauthorized action cab somehow cure a constitutional violation that

"affect[ed] the framework within which Bernard's trial proceed[ed]."' Id.

Again, the Constitution commands that "[n]o person", including Bernard, "shall
be held to answer for a capital [] crime, ‘unless' on a[n] . . . indictment of a Grand
Jury.'' (quoting U.S. Const. amend. V) (emphasis added). Nowhere in its text did it or
does it suggest in the least that the government nor any court can bypass the grand jury
and put in its place "the government's Notice Of Intent To Seek The Death penalty" to
take its place. See A. Amar. America's Constitution, 5 (2005) (explaining that the Const-
itution "'outranks other sources of law' is inherent in its nature."); Kesavan, The Three
Tiers of Federal Law, 100NW. U. L. Rev. 1479, 1499, n.99 (2006) (arguing that "[i]t is
unnessary for the Constitution to specify that ‘it is superior to other law because it
is higher law made by We the People - and the only such law.'") And "because the Constitu-
tion is supreme over other sources of law, it requires [courts] to privelege its text

over [courts] precedents 'when the two are in conflict.'" Id. at 350.

 

The Constitution forewarned the government that Bernard could not "be held to
answer for a capital [] crime’, a sentence of death, "unless on a[n] . . . indictment
of a Grand Jury." The only cure for such a violation was for the government to go back
to the grand jury and seek a superseding indictment, and charge the ommiteed statutory
aggravating factors that they planned to use against Bernard at trial. And because the
government chose not to do so, they intentionally violated Bernard's right to a Grand
jury. See United States v Pennington, 2003 U.S. Dist. LEXIS 24478 No. 3:01-cr-35-R, Slip
op. at 3 (W.D. KY. Feb. 21, 2003) (granting the defendant's motion to preclude imposition
of the death penalty where the indictment did not allege death-qualifying statutory aggra-
vating factors or requisite mens rea, and the government did not seek a superseding indict-
ment prior to jeopardy attaching. Notwithstanding the acknowledged mandate from the Attorney
General to seek a superseding indictment in all pending "federal Death Penalty" cases
so as to include the requisite intent and statutory aggravators.); see also United States
v Regan, 221 F. Supp. 2d 672, 675 (E.D. VA. 2002) (Noting in light of Ring v Arizona,
the government filed a superseding indictment "re-alleging” espionage and "including the

statutory aggravating factors previously set forth only in the Notice Of Intent To Seek

The Death penalty.!').

With the Attorney General informing all prosecutors to go back and seek superseding
indictments, ''re-alleging" the statutory aggravating factors and capital mens rea, for

imposition of the death penalty in "all Federal Death penalty cases." It's clear that

8
Case 1:19-mc-00145-TSC Document 341-1 Filed 12/04/20 Page 12 of 14

Bernard's prosecutors knew that they were violating Fifth Amendment right to an indictment
"of a Grand Jury", when it's always been known that only Bernard's grand jury has the
power and authority to "charge a greater offense or a lesser offense; numerous counts

or a single count; and perhaps most significant of all, ‘a capital offense or a noncapital
offense -- all on the basis of the same facts.''’ Vasquez, 474 U.S. at 263 (emphasis added).
And "a court ‘cannot permit' a defendant to be tried on charges that are not made in the
indictment against him." Stirone, 361 U.S. at 217. Because "after an indictment has been
returned its charges" nor the possibility of punishment " may be broadened through amend-

ment except by the grand jury itself."’ Id at 215-16.

In Bernard's case, when the government intentionally and deliberately bypassed
the grand jury, then substituted Bernard's constitutional right to a grand jury and right
to an indictment for the charges and punishment he now faces, they simply put in its place
a "Notice Of Intent To Seek The Death Penalty" as a Bill of Particulars", and proceeded
to ephance Bernard's charges and punishment under the State's posture. See Alexander,
405 U.S. at 633 (Holding that "no federal right to a grand jury exists in States prosecu-
tions", because the Constitution "does not 'require the states' to observe the Fifth Amend-

ment provisions for presentment or indictment by a grand jury.") (emphasis added).

So, "[iJn filing the [statutory aggravating factors and capital mens rea] under
the [Notice Of Intent To Seek The Death Penalty], the Government forecloses itself from
Seeking the death penalty. The Fifth Amendment . . . would [then] prevent it from reneging
[on what it only asked the grand jury to return Bernard's indictment on]. [And] 'the only
possible sentence would, therefore, be one for a''life sentence or'' a term of years." Smith,
360 U.S. at 13. Thus, prohibiting the defendant's from initiating any actions in relation
to the death penalty protocol being used against Bernard. Because under the Constitution,
Bernard is ineligible to receive a death sentence, much less have the defendant's use
the drug pentobarbital when Bernard's grand jury never authorized the defendant's to use

such a punishment against Bernard.

Bernard does not have a death sentence that was authorized by his grand jury.
A stay and/or injunction is warranted under the circumstances presented and should be
granted to make the defendant's answer as to how they can constitutionally proceed forward
with using the lethal injection protocol and the drug pentobarbital against Bernard when
Bernard's grand jury never authorized it to take place. Where an unauthorized sentence,

where the government is seeking to take Bernard's life as a results, is the essence of

subjecting Bernard to a "cruel and unusual punishment" when the Fifth Amendment prohibits

9
Case 1:19-mc-00145-TSC Document 341-1 Filed 12/04/20 Page 13 of 14

it.

THE CONSTITUTION PROHIBITS BERNARD FROM BEING
"HELD TO ANSWER FOR A CAPITAL CRIME" AND CARRYING
OUT THE LETHAL INJECTION PROTOCOL AND USING THE
DRUG PENTOBARBITAL WOULD BE A “CRUEL AND UNUSUAL
PUNIS "

Most, if not all Eighth Amendment "cruel and unusual punishment"' claims rest solely
on whether the drugs chosen to carry out an execution would cause pain, and/or that another
option that would lead to a less painful death should be found. (collecting cases). But
that is not the case here and what makes Bernard's argument so unique. Bernard's motion
specifically challenges, and/or calls into question whether Bernard is "prohibited" from
receiving a sentence of death when the defendant's waived their opportunity to seek such
a punishment after they signed the return of the indictment? Especially when "charges"
and a punishemnt "may not be broadened through amendment except by the grand jury itself."
Stirone, 361 U.S. at 215-17. If, as the defendant's claim, that the lethal injection proto-
col, and the drug Pentobarbital is only reserved for those who have been constititionally
charged by a grand jury for a capital offense and the grand jury authorized that such
a punishment can be carried out. Then Bernard Cannot "be held to answer for a capital |
crime'', because it was not authorized by the only people who could authorize such a punish-

ment to be carried out; Bernard's "Grand Jury.'' (quoting U.S. Const. Amend. V).

A stay and/or injunction is clearly warranted, where there is an issue within
which there are "substantial grounds upon which relief might be granted." Barefoot, 463
U.S3°895. see also Gamble v United States, 204 Lied:2d 322,348 (2019) (Holding that "[ilf
- any solemnly adjudged case can be shown to be founded in error, ‘it is no doubt ‘the
right" and 'the duty" of the judges who have a similar case before them, to correct the

 

error.'"')(Thomas, J., concurring).

Bernard prays that this Court will grant this motion, allow further briefing, allow
oral arguments, grant a stay and/or injunction, and make the defendant's answer to how
Bernard:.can.""be held to answer for a capital [] crime", without getting the constitutional
authority bu his grand jury, (quoting U.S. Const. amend. V), where initiating the defedant's
protocol and using Pentobarbital would be a "cruel and unusual punishment" that the Fifth
and Eighth Amendment's "prohibit" the defendant's from proceeding forward with and carrying

out on the execution date that the defendant's have scheduled.

10
Case 1:19-mc-00145-TSC Document 341-1 Filed 12/04/20 Page 14 of 14

Respectfully submitted,

Brandon Bernard
91908-080

P.O. BOX 33
Terre Haute, IN.
47808

11
